Citation Nr: 1600898	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of a fracture of the cervical spine.

2. Entitlement to an evaluation in excess of 10 percent for residuals of a left elbow injury.

3.  Entitlement to nonservice-connected (NSC) pension.

4. Entitlement to total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) following rating decisions in June 2010 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the June 2010 rating decision, the RO granted an increased evaluation of 20 percent for residuals of a fracture of the cervical spine.  The Veteran filed a timely appeal.  In the February 2013 rating decision, the RO denied an evaluation in excess of 10 percent for residuals of a left elbow injury, as well as service connection for a nerve condition on the left side of the body (now claimed as radiculopathy in the upper and lower left extremities), major depressive disorder, and TDIU.  The Veteran filed a timely appeal.  

In his April 2013 substantive appeal, the Veteran indicated that he desired to appear before the Board in a videoconference hearing to provide testimony concerning his appeal.  However, in a November 2015 statement, the Veteran indicated that he did not wish to appear at a hearing and requested that the Board consider his case on the evidence of record.  The Veteran's request for a hearing is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

In December 2015, the RO granted service connection for major depressive disorder, and separate ratings for service connection for radiculopathy in the upper and lower left extremities.  To date, the Veteran has disagreed with any aspect of that decision.  Those matters are accordingly not in appellate status.  See Grantham v Brown, 114 F. 3d 1156, 1158 (Fed Cir 1997).  

The issue of a temporary total disability rating based on convalescence for treatment of a service-connected disability has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In connection with the claims for residuals of a left shoulder injury, NSC pension, and TDIU, the Board notes that the AOJ denied the claims in February 2013.  The Veteran submitted a timely notice of disagreement (NOD) in March 2013.  These matters must thus be returned to the AOJ for appropriate consideration and issuance of a statement of the case (SOC) regarding the claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In regard to the Veteran's claim for an evaluation in excess of 20 percent for residuals of a fracture of the cervical spine, his last VA examination was conducted in October 2012.  In a November 2015 statement, the Veteran contended "he [had] less movement in [his] neck than [he] did three years ago and [his] pain [had] increased."  He also claimed that "[his] ability to turn [his] head both left and right [had] lessened over the past several years," and that he "[could not] tilt [his] head forward as much as [he] did several years ago."  Based on this statement, the Board finds that a likely worsening of the Veteran's cervical spine disability since his last VA examination has occurred.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination to adequately assess the current severity of his cervical spine disability.  See Palczewski v. Nicholson, 21 Vet. App 74, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private treatment that he may have had for his cervical spine disability that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Obtain any relevant VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2015 and associate those documents with the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  If additional loss of motion during flare-up cannot be estimated the examiner must explain why this is so.

The examiner must also:

(a) identify any neurological abnormalities associated with the service-connected cervical spine disability, to include any associated bladder or bowel impairment and evaluate any urinary or bowel impairment present as appropriate. 

(b) specifically contemplate the presence of radiculopathy.  The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves. 

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

5.  The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the March 2013 NOD concerning the Veteran's claims for an evaluation in excess of 20 percent for residuals of a left elbow injury and TDIU, including issuance of an SOC pertaining to these claims.  (Only if a timely substantive appeal is filed should these issues be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




